UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6951


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN LEANDREW THORPE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cr-00340-JRS)


Submitted:    April 17, 2009                       Decided:   May 7, 2009


Before KING and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Leandrew Thorpe, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Michael Cornell Wallace,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin    Leandrew      Thorpe      appeals    the    district   court’s

order    denying    his    18   U.S.C.    § 3582(c)(2)      (2006)    motion      for

reduction     in    his    sentence      and    request    for    appointment      of

counsel.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons set forth by the

district court.       United States v. Thorpe, No. 3:05-cr-00340-JRS

(E.D. Va. May 29, 2008).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court    and   argument    would     not    aid   the

decisional process.

                                                                            AFFIRMED




                                          2